           Case 2:19-cv-00946-MJP-MLP Document 51 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RAYMOND BRIAN RUIZ,

 9                             Plaintiff,                 Case No. C19-946-MJP-MLP

10          v.                                            ORDER ON PLAINTIFF’S MOTION
                                                          FOR EXTENSION OF TIME
11   SNOHOMISH COUNTY, et al.,

12                             Defendants.

13

14          Based on Plaintiff’s Motion for Extension of Time (dkt. # 47), and that opposing counsel

15   has no opposition (dkt. # 49), it is hereby ORDERED that Plaintiff shall have up to and including

16   December 14, 2020, to review the jail security footage from May 13, 2019 (dkt. # 46), which was

17   previously mailed by Defendants to Plaintiff’s correctional facility, and file a supplement to his

18   response brief to Defendants’ Motion for Summary Judgment (“Defendants’ Motion”).

19          The Clerk is directed to re-note Defendants’ Motion (dkt. # 34) on the Court’s calendar

20   for consideration on December 18, 2020, and the Clerk is directed to send copies of this Order to

21   the parties and to the Honorable Marsha J. Pechman.

22   \\

23   \\



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 1
          Case 2:19-cv-00946-MJP-MLP Document 51 Filed 12/01/20 Page 2 of 2




 1        Dated this 1st day of December, 2020.


                                                  A
 2

 3                                                MICHELLE L. PETERSON
                                                  United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 2
